Title: To James Madison from Cary F. Dunn Jr., 31 October 1812 (Abstract)
From: Dunn, Cary F., Jr.
To: Madison, James


31 October 1812, “State of New York Queens County Jamaica.” Was introduced to JM by Mr. Vining when JM was a member of the U.S. House of Representatives meeting in New York. Holds a commission as a judge of the New York Court of Common Pleas for the county of Queens and was a magistrate for the city and county of New York for seven years. Seeking to support his family, requests from JM “a Nomination with his interest to the Senate.” Infers that “Old Servants of the Revolution” will not be forgotten by “the Virtuous President and his friends, particular at this momentuous day.” Informs JM that “it is the Opinion of our political friends that the Removals of the present incumbents call’d the Collector, Naval Officer, Surveyor, and Marshel of the District Court in the City of New York Should be carried in effect in due time.” “Their long continuance and lucrative places is inconsistent with the principels of a free goverment to the exclusion of those whose Merits are more deserving and competency more evident.” Encloses this letter to Ebenezer Sage, who will present it but is unacquainted with its contents.
